Mr. Justicb Thomas delivered the opinion of the court: Claimant was employed by the State as foreman of a concrete construction gang on the Brandon Eoad Pool, Project No. 6, of the Illinois Waterways. On May 10, 1929, while engaged at his duties he received an injury to his left hand and arm. The injury arose out of and in the course of his employment. We have carefully considered the evidence in the case and find he is entitled to be compensated for his injury in accordance with the provisions of the Workmen’s Compensation Act. He is accordingly awarded the sum of $1,250.00.